F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 10 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                         No. 99-2244
    v.                                             (D.C. No. CR-99-17-HB)
                                                          (D. N.M.)
    FELIPE VEGA SUAREZ, also known
    as Gerardo Lopez-Guerrero,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, McKAY, and PORFILIO, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       The defendant appeals the district court’s denial of his request for a

downward departure. We dismiss for lack of appellate jurisdiction.

       The defendant was convicted, following the entry of a guilty plea, of

unlawful reentry of a deported alien. The defendant moved for a downward

departure arguing that his criminal history category over-represents the

seriousness of his criminal history, see U.S.S.G. § 4A1.3. The district court

sentenced the defendant within the guideline range as set forth in the pre-sentence

report.

       On appeal, the defendant recognizes that under the law in this circuit a

defendant may not appeal the district court’s discretionary refusal to grant a

downward departure. See United States v. Fortier, 180 F.3d 1217, 1231 (10th

Cir. 1999) (noting that it is settled law in this circuit and others that a district

court’s discretionary refusal to depart downward from the guidelines is not

appealable).

       Rather, the defendant argues that this court should reconsider this position.

However, a three-judge panel cannot disregard or overrule circuit precedent. See

United States v. Foster, 104 F.3d 1228, 1229 (10th Cir. 1997).




                                            -2-
      Accordingly, this appeal is DISMISSED. The mandate shall issue

forthwith.



                                               Entered for the Court



                                               Deanell Reece Tacha
                                               Circuit Judge




                                     -3-